DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 33’, 39’ (See Figures 1, 2 and 21), 51’ (See Figures 4 and 5), 21’, 34’, 30’, 41’, 40’ (See Figures 6-9), 54 (See Figure 6-10), 34 (See Figures 6-11), 75 (See Figure 10), 97’, 98’ (See Figure 10), 53 (See Figure 11), 118 (See Figure 18).  
Furthermore, in Figure 2, reference character 16 appears twice on the figure appearing to point to two different locations.
Furthermore, in Figure 5, at the top of the Figure, there is a line that has no reference character connected therewith.    
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, there are a few places in the claim with gaps in the formatting, rendering it unclear as to if additional limitations were intended to be present, for the purpose of Examination it has been interpreted that no additional limitations were intended and that the gaps are mere formatting errors.  These gaps occur at lines 18-19, lines 22-23 and lines 30-31.  
Further as to claim 1, at lines 19-20, the claim recites the limitation “the humidity control device”.  There is antecedent basis for this limitation in the claim.  However, there is antecedent basis for “the humidification control chamber”.  
Further as to claim 1, at lines 23-24, the claim recites the limitation “the control chamber”.  There is insufficient antecedent basis for this limitation in the claim.  However, there is antecedent basis for “the humidity control chamber”.  
Further as to claim 1, at lines 34-35, the claim reads “wherein the oxygen concentration and water produced by the oxygen depletion electrolyzer cell within said conditioner chamber”; however, it is unclear as to what is meant by this limitation.  
Further as to claim 1, at line 34, the claim recites the limitation “the oxygen depletion electrolyzer cell”.  There is insufficient antecedent basis for this limitation in the claim.  However, there is antecedent basis for “the oxygen control electrolyzer cell”.  
Further as to claim 1, at line 34, the claim recites the limitation “said conditioner chamber”.  There is insufficient antecedent basis for this limitation in the claim.  
Further as to claim 1, at lines 35-36, the claim recites the limitation “said anode or electrode”.  There is insufficient antecedent basis for this limitation in the claim.  However, there is antecedent basis for “said anode or cathode”.  
Further as to claim 1, the claim ends in “a filter configured between the air moving device and the oxygen control electrolyzer cell comprises”.  It is therefore unclear as to what the cell “comprises”.  However, for the purpose of Examination it has been interpreted that the inclusion of the word “comprises” was unintentional.  
As to claim 13, the claim recites the limitation of “a power supply”.  However, claim 1, upon which claim 13 is dependent already introduces the limitation of “a power source”.  Therefore, it is unclear as to if the power supply of claim 13 intends to refer to the same power source of claim 1 or to a new and separate power source.  However, for the purpose of Examination the former has been interpreted.  
As to claim 14, the claim recites the limitation “an operating voltage”; however, claim 13, upon which claim 14 depends already recites the limitation of an operating voltage.  Therefore, it is unclear as to if the limitation of claim 14 intends to refer to the limitation of claim 13 or to a new and separate limitation.  However, for the purpose of Examination the former has been interpreted.  
Further as to claim 14, the claim includes a period in the middle of the claim, claims must be formatted in a single sentence.  
Further as to claim 14, the claim recites the limitation “the lower voltage”.  There is insufficient antecedent basis for this limitation in the claim.  
As to claim 15, the claim recites the limitation “an operating voltage”; however, claim 13, upon which claim 15 depends already recites the limitation of an operating voltage.  Therefore, it is unclear as to if the limitation of claim 15 intends to refer to the limitation of claim 13 or to a new and separate limitation.  However, for the purpose of Examination the former has been interpreted.  
Further as to claim 15, the claim recites the limitation “the control circuit”.  There is insufficient antecedent basis for this limitation in the claim.  
Further as to claim 15, the claim recites the limitation “the current spike”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 13, upon which claim 15 is dependent, provides antecedent basis for “current spikes” in plural only and does not provide antecedent basis for a specific individual current spike.  
Further as to claim 15, the claim recites the limitation “a delay time” at line 2 and again at line 6, also the limitation “a delay” at line 10.  Therefore, it is unclear as to if the claim limitations intend to refer to the same feature or to separate limitations.  However, the former has been interpreted.  
Further as to claim 15, at line 6, the claim recites the limitation “the current produced by the”; however, there is no limitation present after “the”, rendering it unclear as to what the current is produced by.  
Further as to claim 15, the claim recites the limitation “the current”.  There is insufficient antecedent basis for this limitation in the claim.  
Further as to claim 15, the claim recites the limitation “the electrochemical cell”.  There is insufficient antecedent basis for this limitation in the claim.  
Further as to claim 15, the claim recites the limitation “the steady state current”.  There is insufficient antecedent basis for this limitation in the claim.  
As to claim 16, the claim recites the limitation “the electrolysis cell”.  There is insufficient antecedent basis for this limitation in the claim.  
Further as to claim 16, the claim recites the limitation “the allowable deviation”.  There is insufficient antecedent basis for this limitation in the claim.  
As to claim 18, the claim recites the limitation of “oxygen control electrolyzer cell”.  However, claim 1, upon which claim 18 is dependent already introduces the limitation of “oxygen control electrolyzer cell”.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Foreign Patent No. JP 11-137946 to Imaizumi et al. (Imaizumi) in view of US Patent Application Publication No. 2008/0282653 to Tempelman et al. (Tempelman), and further in view of US Patent Application Publication No. 2001/0011640 to Suzuki et al. (Suzuki).
As to claim 1, Imaizumi teaches an environmental control system that is coupled with an enclosure (8) and comprises an oxygen control electrolyzer cell (8) comprising an ion exchange medium (3), an anode (1) and a cathode (2) wherein the anode (1) and the cathode (2) are configured on opposing sides of the ion exchange medium (3), wherein the oxygen control electrolyzer cell is in fluid communication with the enclosure, wherein a power source (6) is coupled with the anode (1) and the cathode (2) to provide an electrical potential across the anode (1) and the cathode (2) to initiate electrolysis of water wherein water is reacted to form reactants on the and (1) and the cathode (2).
Imaizumi further teaches that the apparatus comprises an oxygen control chamber (9) and a humidity control chamber (7) with a separator (10) configured there between for transporting moisture between the oxygen and humidity control chambers, wherein the separator is substantially air (9).  The oxygen control electrolyzer cell in combination with the separator together forming a humidification control device in fluid communication with the humidity control chamber (7), the humidity control device controlling the humidity level in the humidity control chamber (7) wherein the oxygen control electrolyzer cell controls oxygen concentration and generates water in the oxygen control chamber (9) (Translation Paragraphs 0018 and 0019; Figure 1).
However, Imaizumi fails to teach any means of control for the apparatus.  However, Tempelman also discusses electrolytic environmental control systems for controlling the oxygen concentration of the environment.  Tempelman teaches that the system should be provided with a control system for controlling all aspects of the system operation, including the application of electrical potential (current and voltage) to the electrolytic cell (Paragraphs 0024, 0026 and 0059).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Imaizumi with a controller coupled with the power source and the oxygen control electrolyzer cell to control the electrical potential across the anode and cathode and thus the oxygen concentration within the enclosure, in order to allow for automated system control of all aspects of system operation as taught by Tempelman.  
Imaizumi teaches that air exists on both sides of the electrolyzer cell (Translation Paragraphs 0005 and 0006).  However, fails to specifically teach an air moving device that produces a flow for process air onto the anode or cathode.  However, Suzuki also discusses an electrolytic dehumidification device and teaches that the anode side of the electrolytic dehumidification device should comprise an air moving device (fan) (6) and a filter (7/8) in an air flow path between the air moving device (6) and the anode of the electrolytic device (10) in order to allow for rapid dehumidification as well as ensure particulates are removed from the air flow (Paragraphs 0006, 0052-0055, 0061 and 0075; Figure 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify 
As to claim 2, the combination of Imaizumi, Tempelman and Suzuki teaches the apparatus of claim 1.  Suzuki further teaches that the filter comprises a particulate removing filter for removing particles from the flow of process air (Paragraph 0053).  
As to claim 3, the combination of Imaizumi, Tempelman and Suzuki teaches the apparatus of claim 2.  Suzuki further teaches that the filter comprises a HEPA or ULPA filter (Paragraph 0053).  
As to claim 4, the combination of Imaizumi, Tempelman and Suzuki teaches the apparatus of claim 1.  Suzuki further teaches that the filter comprises activated carbon, thus capable of removing volatile organic compounds from the flow of process air (Paragraph 0075).
As to claim 5, the combination of Imaizumi, Tempelman and Suzuki teaches the apparatus of claim 1.  Suzuki further teaches that the filter comprises a chemisorber comprising activated carbon, thus capable of removing volatile organic compounds from the flow of process air (Paragraph 0075).
As to claim 6, the combination of Imaizumi, Tempelman and Suzuki teaches the apparatus of claim 1.  Suzuki further teaches that in terms of the air flow path, the filter (7/8) is located between the air moving device (6) and the anode of the cell (10) (Paragraphs 0006, 0052-0055; Figure 1).
As to claim 7, the combination of Imaizumi, Tempelman and Suzuki teaches the apparatus of claim 1.  Suzuki further teaches that in terms of the air flow path, the filter (7/8) is located between the air moving device (6) and the cathode of the cell (10) (Paragraphs 0006, 0052-0055; Figure 1).
As to claim 8, the combination of Imaizumi, Tempelman and Suzuki teaches the apparatus of claim 1.  Suzuki further teaches that the filter comprises a housing component, holder, comprising activated charcoal (Paragraph 0075; Figure 1)
As to claim 9, the combination of Imaizumi, Tempelman and Suzuki teaches the apparatus of claim 1.  Suzuki further teaches that the filter comprises a housing component, holder, comprising a chemisorber (Paragraph 0075; Figure 1).
As to claim 13, the combination of Imaizumi, Tempelman and Suzuki teaches the apparatus of claim 1.  As discussed above, Tempelman teaches that the apparatus comprises a power source for controlling the voltage and current of the electrolyzer and thus an apparatus capable of performing the functional language of “wherein the controller controls an operating voltage between the anode and cathode wherein the controller controls an operating voltage between the anode and cathode, wherein the controller controls the operating voltage to reduce current spikes to less than 50% of a maximum load current spike” (MPEP 2114).
As to claim 14, the combination of Imaizumi, Tempelman and Suzuki teaches the apparatus of claim 13.  As discussed above, Tempelman teaches that the controller should control all operation of the environmental control apparatus, Tempelman further specifically teaches that this should include air introduction devices (Paragraph 0059).  Thus Tempelman rendering obvious a controller capable of performing the functional limitations of “wherein the air moving device is turned on after a delay time from the controller initiating an operating voltage across the anode and cathode wherein the delay time allows a current produced by the oxygen control electrolyzer to reach within 50% of a steady state current at the lower voltage” (MPEP 2114).
As to claim 15, the combination of Imaizumi, Tempelman and Suzuki teaches the apparatus of claim 1.  As discussed above, Tempelman teaches that the controller should control all operation of the environmental control apparatus, Tempelman further specifically teaches that this should include air introduction devices (Paragraph 0059).  Thus Tempelman rendering obvious a controller capable of performing the functional limitations of “wherein the air moving device it turned on after a delay time from the controller initiating an operating voltage across the anode and cathode; wherein the control  (MPEP 2114).
As to claim 16, the combination of Imaizumi, Tempelman and Suzuki teaches the apparatus of claim 1.  As discussed above, Tempelman teaches that the controller should control all operation of the environmental control apparatus, Tempelman further specifically teaches that this should include air introduction devices and sensors measuring the desired conditions produced by the apparatus and modifying the operation based on desired setpoint values for the conditions (Paragraphs 0024, 0026 and 0059), the desired conditions of the combination being oxygen content and humidity.  The apparatus of the combination thus capable of performing the functional limitations of “wherein the controller operates in a primary mode wherein the control turns on the air moving device and applies an operating voltage across the anode and cathode; wherein the controller shuts off power to the air moving device and electrolysis cell once a humidity setpoint is reaches; wherein the control circuit operates in a secondary mode once the humidity setpoint is reached; wherein the controller allows for a deviation in the humidity from the humidity setpoint before turning the electrolysis cell and air moving device on; wherein when the allowable deviation from the set point Is reached, the controller supplies full power to the oxygen control electrolyzer cell and supplies a reduced voltage from a maximum voltage to the air moving device” (MPEP 2114).
As to claims 17 and 18, the combination of Imaizumi, Tempelman and Suzuki teaches the apparatus of claim 1.  The apparatus of the combination is capable of performing the functional language of wherein the oxygen control electrolyzer cell is turned off and the air moving device is tuned (MPEP 2114).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Imaizumi, Tempelman and Suzuki as applied to claim 9 above, and further in view of US Patent Application Publication No. 2012/0118143 to Foreman (Foreman).
As to claim 10, the combination of Imaizumi, Tempelman and Suzuki teaches the apparatus of claim 1.  As discussed above, Suzuki teaches that the chemisorber comprises activated charcoal (Paragraph 0075) thus failing to teach potassium permanganate, zeolite and/or silica gel.  However, Foreman teaches that an effective desiccant in addition to activated charcoal comprises silica gel (Paragraph 0004).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize silica gel in place of the activated charcoal as a known equivalent as taught by Foreman (MPEP 2144.06 II).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Imaizumi, Tempelman and Suzuki as applied to claim 1 above, and further in view of US Patent Application Publication No. 2014/0072836 to Mills (Mills).  
As to claims 11 and 12, the combination of Imaizumi, Tempelman and Suzuki teaches the apparatus of claim 1.  However, the combination fails to teach that the membrane comprises a cerium or cerium oxide scavenging agent, instead teaching a Nafion membrane (Translation Paragraph 0012).  However, Mills also discusses water electrolysis and teaches that a cerium oxide membrane is a known equivalent to a Nafion membrane (Paragraphs 0003 and 0189).  Therefore, it would have been obvious to utilize the cerium oxide membrane, thus a scavenger membrane, in place of the Nafion membrane as a known equivalent (MPEP 2144.06 II).

Double Patenting
Applicant is advised that should claim 17 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,890,344 in view of Snyder, Suzuki, Foreman, Sofranko and/or Sone.  
As to claims 1-9, claim 1 of US 10,890,344 claims the claim limitations of present claims 1-9 with the exception of the filter limitations; however, as discussed in the 35 USC 103 rejections above, these limitations are rendered obvious in view of Suzuki.  
As to claim 10, claim 1 of US 10,890,344 in view of Suzuki meets the claim limitations of present claims 10 with the exception of the chemisorber material; however, as discussed in the 35 USC 103 rejections above, these limitations are rendered obvious in view of Foreman.  
As to claims 11 and 12, claim 1 of US 10,890,344 claims the claim limitations of present claims 11 and 12 with the exception of the scavenging agent limitations; however, as discussed in the 35 USC 103 rejections above, these limitations are rendered obvious in view of Sofranko.  
As to claims 13-18, claim 1 of US 10,890,344 claims the claim limitations of present claims 13-18 with the exception of the control limitations; however, as discussed in the 35 USC 103 rejections above, these limitations are rendered obvious in view of Tempelman.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946.  The examiner can normally be reached on M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794